Title: To James Madison from William C. C. Claiborne, 2 August 1812
From: Claiborne, William C. C.
To: Madison, James


Dear Sir,
New-Orleans August 2nd, 1812
I have the honor to inform you, that on the 30h Ultimo, I entered upon the duties of the office of Governor of Louisiana, to which I have been called by a Vote of the people of the State and of the General Assembly.
Yielding to the feelings of a Grateful Heart, I eagerly seize this occasion to return you my sincere thanks for the high confidence you were pleased to repose in me, during the late Territorial Government, and to assure you, that in the course of my Services as Governor of Louisiana, there is nothing I more desire, than to promote the views of your wise & Virtuous Administration, and to give you individually, proofs of my most faithful and respectful Attachment.
William C. C. Claiborne
